Exhibit 99.1 American Society of Hematology (ASH) Annual Meeting:San Francisco, California; December 6 - 9, 2014 Title Presenting Author Presentation Date/Time Ibrutinib, Single Agent or in Combination with Dexamethasone, in Patients with Relapsed/Refractory Multiple Myeloma (MM): Preliminary Phase 2 Results Dr. Vij Session Name:Myeloma: Therapy, excluding Transplantation I Date:Saturday, December 6, 2014 Presentation Time:12:00 p.m. PT Location:West Building, 2001-2003-2014-2016 Complex Karyotype, Rather Than del(17p) Is Associated with Inferior Outcomes in Relapsed or Refractory CLL Patients Treated with Ibrutinib-Based Regimens Dr. Thompson Session Name:CLL: Therapy, excluding Transplantation: Phase 3 Trials and More Date:Saturday, December 6, 2014 Presentation Time:12:45 p.m. PT Location:South Building, Gateway Ballroom 104 Mutational Analysis of Patients with Primary Resistance to Single-Agent Ibrutinib in Relapsed or Refractory Mantle Cell Lymphoma (MCL) Dr. Balasubramanian Session Name:Non-Hodgkin Lymphoma: Biology, excluding Therapy: Genomic Date:Sunday, December 7, 2014 Presentation Time:1:15 p.m. PT Location:South Building, Gateway Ballroom 104 Functional evidence using deuterated water labeling that the Bruton tyrosine kinase inhibitor ibrutinib inhibits leukemia cell proliferation and trafficking and promotes leukemia cell death in patients with chronic lymphocytic leukemia and small lymphocytic lymphoma Dr. Burger Session Name:CLL: Therapy, excluding Transplantation: Novel Therapies Date:Monday, December 8, 2014 Presentation Time:7:15 a.m. PT Location:West Building, 3001-3003-3014-3016 Efficacy and Safety of Ibrutinib in Patients with Relapsed or Refractory Chronic Lymphocytic Leukemia or Small Lymphocytic Leukemia with 17p Deletion: Results from the Phase II RESONATE™-17 Trial Dr. O’Brien Session Name:CLL: Therapy, excluding Transplantation: Novel Therapies Date:Monday, December 8, 2014 Presentation Time:7:30 a.m. PT Location:West Building, 3001-3003-3014-3016 Combination Of Ibrutinib and BCL-2 or SYK Inhibitors In Ibrutinib Resistant ABC-Subtype Of Diffuse Large B-Cell Lymphoma Dr. Kuo Session Name:Lymphoma: Pre-Clinical – Chemotherapy and Biologic Agents Date:Monday, December 8, 2014 Presentation Time:2:45 p.m. PT Location:West Building, 2005-2007-2018-2020 Ibrutinib and Rituximab are an Efficacious and Safe Combination in Relapsed Mantle Cell Lymphoma: Preliminary Results from a Phase II Clinical Trial Dr. Wang Session Name:Lymphoma: Therapy with Biologic Agents, excluding Pre-Clinical Models: Aggressive NHL Date:Monday, December 8, 2014 Presentation Time:5:00 p.m. PT Location:South Building, Esplanade 304-306-308 Ibrutinib Monotherapy in Relapsed/Refractory Follicular Lymphoma (FL): Preliminary Results of a Phase 2 Consortium (P2C) Trial Dr. Bartlett Session Name:Lymphoma: Therapy with Biologic Agents, excluding Pre-Clinical Models: Indolent B-cell NHL and T-cell NHL Date:Tuesday, December 9, 2014 Presentation Time:7:45 a.m. PT Location:West Building, 2005-2007-2018-2020
